UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2011 SUMMIT HOTEL PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 001-35074 (Commission File Number) 27-2962512 (I.R.S. Employer Identification No.) SUMMIT HOTEL OP, LP (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-54273 (Commission File Number) 27-2966616 (I.R.S. Employer Identification No.) 2701 South Minnesota Avenue, Suite 6
